UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-2205



ROEL M. GONZALES,

                                              Plaintiff - Appellant,

          versus


MEINEKE DISCOUNT MUFFLER SHOPS, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Carl Horn, III, Chief
Magistrate Judge. (CA-97-257-3)


Submitted:   March 11, 1999                 Decided:   March 17, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roel M. Gonzales, Appellant Pro Se. Nicole L. Tharrington, Leigh
Reynolds King, MEINEKE DISCOUNT MUFFLER SHOPS, INCORPORATED, Char-
lotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roel M. Gonzales appeals the magistrate judge’s order granting

summary judgment in favor of the Defendant and dismissing this

civil rights action alleging race and age discrimination.    See 42

U.S.C. § 2000e-5(f) (1994); 29 U.S.C.A. § 621-634 (West 1999).   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See Gonzales v. Meineke Discount Muffler

Shops, Inc., No. CA-97-257-3 (W.D.N.C. July 24, 1998).      We deny

Gonzales’ motion for appointment of counsel. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




                                2